Madsen, C.J.
¶1 Petitioner Dante McWilliams received the exceptional sentence of 120 months of confinement and 18 months of community custody, which, in the aggregate, exceeded the statutory maximum for his offense. This, he claims, is error. We agree and hold the appropriate remedy is a notation in the judgment and sentence that explicitly states that the total term of confinement and community custody actually served may not exceed the statutory maximum.
FACTS
¶2 On August 10, 2010, McWilliams pleaded guilty to second degree assault committed in November 2009. At sentencing, he had an offender score of 7, which resulted in a standard sentencing range of 43 to 57 months of confinement. The statutory maximum sentence of confinement for second degree assault is 120 months. RCW 9A.36.021(2); RCW 9A.20.021(l)(b). The plea agreement entered into by the parties recommended an exceptional sentence1 of confinement of 120 months — the statutory maximum — along with 18 months of community custody. The trial court imposed this sentence as stipulated in the agreement. McWilliams did not appeal.
 ¶3 More than one year passed after entry of judgment.2 McWilliams then filed this personal restraint *216petition directly in this court, arguing that his judgment and sentence is facially invalid under RCW 9.94A.701(9) because the combined term of confinement and community custody exceed the statutory maximum for the offense. McWilliams requests that we remand the case to the trial court to reduce the term of community custody in accordance with RCW 9.94A.701(9).3
ANALYSIS
¶4 Both the State and the petitioner conclude that the trial court erred in sentencing. We agree. RCW 9.94A-.505(5) restricts a trial court from imposing a combined term of confinement and community custody that exceeds the statutory maximum. Here, the exceptional sentence of 120 months of confinement combined with the 18 months of community custody potentially exceeds the statutory maximum of 120 months, assuming the petitioner actually served the full sentence.4 The issue for this court is the appropriate remedy.
¶5 McWilliams argues that RCW 9.94A.701(9) applies in this situation. That statute states, “The term of community custody specified by this section shall be reduced by the court whenever an offender’s standard range term of confinement in combination with the term of community custody exceeds the statutory maximum for the crime as provided in RCW 9A.20.021.” RCW 9.94A.701(9) (emphasis *217added). When the trial court imposes a sentence in violation of this statute, we remand to the trial court to amend the community custody term or to resentence consistent with the statute. State v. Boyd, 174 Wn.2d 470, 473, 275 P.3d 321 (2012). Thus, if RCW 9.94A.701(9) applies, the remedy is clear.
¶6 Whether RCW 9.94A.701(9) applies in this case depends on the meaning of the statutory language, an issue of law that we review de novo. Tingey v. Haisch, 159 Wn.2d 652, 657, 152 P.3d 1020 (2007). When the meaning of statutory language is plain on its face, the court must give effect to that plain meaning. City of Spokane v. Spokane County, 158 Wn.2d 661, 673, 146 P.3d 893 (2006). In determining plain meaning, we consider the language of the provision, as well as related statutes or other provisions in the same act that disclose legislative intent. Id. Plain language, however, does not require construction. Koenig v. City of Des Moines, 158 Wn.2d 173, 181, 142 P.3d 162 (2006).
 ¶7 By its plain language, RCW 9.94A.701(9) applies only to terms of confinement imposed within the standard range. The Sentencing Reform Act of 1981 (SRA) (ch. 9.94A RCW), however, allows exceptional sentences outside of the standard range. See RCW 9.94A.535 (permitting exceptional sentence that depart from the standard sentence range). Nothing in the plain language of RCW 9.94A.701(9) refers to an exceptional sentence. To apply RCW 9.94A.70K9) to an exceptional sentence would read the phrase “standard range” out of the statute. The court will not interpret a statute in a manner that renders a portion of the statutory language superfluous. See Kilian v. Atkinson, 147 Wn.2d 16, 21, 50 P.3d 638 (2002). If the legislature wishes to make RCW 9.94A.701(9) applicable to exceptional sentences, it must say so. Based on its plain language, RCW 9.94A.701(9) does not apply when a court imposes an exceptional sentence of confinement, as the court did in this case. Division Two of the Court of Appeals reached this same conclusion in State v. Chouap, 170 Wn. App. 114, 126-27, 285 P.3d 138 (2012).
*218¶8 Nevertheless, the trial court’s sentence still violates RCW 9.94A.505(5), which restricts a trial court from imposing a combined term of confinement and community-custody that exceeds the statutory maximum. Prior to the enactment of RCW 9.94A.701(9), we held that a notation on the judgment and sentence explicitly stating that the combination of confinement and community custody would not exceed the statutory maximum satisfied RCW 9.94A-.505(5). In re Pers. Restraint of Brooks, 166 Wn.2d 664, 211 P.3d 1023 (2009). This notation in the judgment highlighted to the Department of Corrections (DOC) that it needed to modify the amount of community custody to conform with the statutory maximum based on the amount of confinement actually served. Id. at 672-73. We reasoned that the SRA applies to the DOC, so when community custody would extend the sentence beyond the statutory maximum, the DOC must release the offender on or before that date. RCW 9.94A.505(5). We hold that an explicit notation in the judgment and sentence is still the appropriate remedy in the case of an exceptional sentence, and we remand to the trial court to amend the sentence to include this notation.
CONCLUSION
¶9 When a trial court imposes a sentence of confinement outside of the standard range and a sentence of community custody that, when combined, exceed the statutory maximum for the offense, our holding in Brooks still applies. The trial court should include a notation in the judgment and sentence that clarifies that the total term of confinement and community custody actually served may not exceed the statutory maximum. We grant McWilliams’s petition and remand to the trial court to amend the judgment to include this notation.
C. Johnson, Owens, Fairhurst, Stephens, Wiggins, González, and Yu, JJ., concur.

 An “exceptional sentence” is a sentence imposed outside of the standard range. RCW 9.94A.535.


 A statutory one-year time limit exists on collateral attacks. RCW 10.73.090. But this time limit does not apply to facially invalid judgments where the trial *216court exceeds its statutory authority. See In re Pers. Restraint of Coats, 173 Wn.2d 123, 136, 267 P.3d 324 (2011). Here, the trial court exceeded its statutory authority under RCW 9.94A.505(5) (stating that a court may not impose a combined term of imprisonment and community custody that exceeds the statutory maximum).


 Petitioner also suggests that the only effective remedy is to sentence him within his standard confinement range of 43 to 57 months with an additional 36 months in community custody. Petitioner, however, provides no argument to support this remedy. We therefore decline to consider it.


 Reduction of time in confinement as a reward for good behavior while in prison pursuant to the authority of the Department of Corrections (DOC) under RCW 9.92.151 and DOC Policy Directive 350.100 often reduces the actual time in custody from that imposed on the judgment and sentence at the rate of at least 10 percent.